Citation Nr: 1433001	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an Achilles tendon injury.
 
2.  Entitlement to service connection for a disability manifested by breathing problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, including service in Vietnam from December 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in June 2000 and October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in May 2004, March 2010, February 2012, March 2013, and September 2013, at which time the Board remanded the claims on appeal for further development.

The issue of entitlement to service connection for a disability manifested by breathing problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current Achilles tendon disorder did not manifest in service or for many years thereafter; and is unrelated to a disease, injury, or event during service; and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of an Achilles tendon injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters dated in July 2001, July 2002, March 2005, August 2006, and March 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the claim was readjudicated in the April 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records, available private and VA treatment records, and Social Security Administration records, have been obtained.  In addition, he has been provided with VA examinations in connection with his claim.  The opinions provided were based on physical examinations, review of the medical evidence of record, and contain rationale for all opinions expressed.  The Board opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

If a Veteran served in the Republic of Vietnam during the Vietnam era, as in this case, then service connection will be presumed for certain specified diseases cited under 3.309(e), based on presumed exposure in Vietnam to herbicides agents such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board has reviewed all the evidence in the record.  There is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  The analysis below focuses specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service personnel records show that the Veteran served in Vietnam from December 1969 to August 1971, and that his principal duty role was senior crawl tractor operator.  Service treatment records show that there is no indication of any right ankle problems, or injury or disease involving the left ankle or any other related part of the musculoskeletal system.  At the time of the Veteran's August 1971 separation examination, the Veteran reported that his condition was good.  The examination report shows that the evaluation was normal for the feet and lower extremities, and other musculoskeletal system.

After service, the first indication of any right ankle problems is shown in VA treatment records in 1997.  The Veteran was seen in July 1997 for complaints of right lower extremity swelling, difficulty walking, and right ankle pain.  The Veteran reported that the back of his ankle was hit with a pipe, and since then the ankle had been swollen.  X-rays were negative for fracture.  The diagnostic impression was right ankle swelling, rule out deep vein thrombosis.  

An associated radiology report at that time shows a history of right ankle edema after an injury six weeks before.  That report contains an impression of (1) thickened Achilles tendon, with possible early calcification in the soft tissues of the right ankle.  This was the point of the trauma; (2) lesser soft tissue swelling medially and laterally within the right ankle; (3) bone formation in distal interosseous ligament, with small pseudarthrosis, compatible with remote trauma; and (4) no evidence of acute fracture or dislocation.  When seen two days later in July 1997, the assessment was status post musculoskeletal injury to right ankle, now with persistent edema.

The report of a July 1998 private examination for purposes of a Pennsylvania Bureau of Disability Determination includes complaints of pain at the side of the right Achilles tendon.  The Veteran reported the problem started when he was working for a company for which he used to drive a slow-moving truck.  He was hit by a metallic rod/bar, hurting his right ankle and since then he had significant pain, could not ambulate properly, and had to limp.  Examination showed swelling at the site of the right Achilles tendon, which seemed to be chronic fibrous changes.  The diagnostic impression was chronic Achilles tendonitis resulting in limited range of motion.

In a VA Form 21-4142, Authorization and Consent of Release Information to VA, that was received in January 2000, the Veteran reported that his Achilles tendon was injured three years before, resulting in it being severely painful and swollen.

During a November 2000 VA examination the Veteran reported a history of injury to his right Achilles tendon three years before, which occurred when a weight (weighing about 400 pounds) hit his right ankle.  He stated that at the time his ankle was swollen and painful and he was unable to walk.  He described additional symptoms and difficulty since that injury.  The diagnosis was radiologically minimal ossification of the Achilles tendon insertions at both calcanei with un-united secondary ossification center or an old un-united chip fracture on the medial malleolus of the right ankle.  The examiner did not provide a nexus opinion.

VA treatment records in February 2001 and in February 2002 show the Veteran's past medical history included Achilles tendon trauma due to a 1998 accident.

At an April 2010 VA examination, the Veteran reported having a chronic Achilles tendon condition with onset of pain in approximately 1998 or 1999 after he hit his Achilles against a stool.  The Veteran reported having daily pain and weakness.  Following a physical examination, the examiner's clinical finding was Achilles tendon strain; however he stated that this was not found on examination and was by the Veteran's report only.  The examiner also indicated that this was not caused by or secondary to any service-related condition.

A March 2012 VA examination report shows that the examiner reviewed the claims file and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that the Veteran is not diagnosed with an Achilles problem by podiatry and there is no medical evidence of an Achilles tendon issue.  The examiner also noted that service treatment records show no indication of an Achilles condition.  The examiner opined that an Achilles tendon condition is not found at this time and that Achilles tendon problems were not incurred in or otherwise the result of active service.  

A November 2013 VA examination report shows that an examiner reviewed the Veteran's claims file and opined that the claimed Achilles tendon condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that the Veteran's service separation examination did not indicate any Achilles issues.  The examiner also noted that the treatment records beginning in July 1997 indicate that the cause of the right ankle symptomatology was an injury in 1997 or 1998.  The examiner concluded that the Veteran's complaints of Achilles tendon problems, including the previous finding of chronic Achilles tendonitis resulting in limited range of motion noted in July 1998, were not incurred in or otherwise the result of the Veteran's active service.

The Veteran asserts that he sustained an injury to his Achilles tendon when moving a large object in service.  In an April 2000 statement, he asserted that this condition was due to carrying a 50 caliber machine gun that had broken down in the field.  

A diagnosis of a right ankle/Achilles tendonitis during the pendency of this appeal is noted.  There is no specific diagnosis of a left Achilles tendon disorder, although there appears to be X-ray evidence of minimal ossification of the Achilles tendon insertion at both calcanei.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

While the Veteran may assert a continuity of Achilles tendon symptoms since service, the Board notes that tendonitis is not a chronic disease for which service connection may be established based upon a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  

Moreover, there is no credible indication that the Veteran sustained an Achilles injury in service, or that any Achilles/ankle symptoms began in service and have continued since.  The factors that weigh against the claim include the normal findings within the Veteran's service treatment records; the Veteran's 1998 SSA claim application in which he reported his Achilles injury occurred in 1997; and the prolonged period without any complaint or reference to Achilles problems until about 26 years after separation from service.  The prolonged period without complaint or treatment, and the lack of clinical findings relating to pertinent symptomatology until at least 1997, decades after service, factor against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran's assertions within his medical records are also significant in that he repeatedly indicates that his Achilles symptoms began after service, and he consistently attributes his Achilles symptoms to a post-service injury.  

The Veteran is competent to describe the symptoms he experiences in his Achilles tendons and ankles.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an opinion linking any current Achilles tendonitis or other ankle condition to service.  Such a matter is medically complex and requires diagnostic testing and medical knowledge, which a lay person is not qualified to provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent the Veteran contends that he has residuals of an Achilles tendon injury related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the lay contentions of the Veteran, and none of the medical evidence of record corroborates such a relationship.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are not sufficient to prove that the etiology of his Achilles condition is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The medical nexus evidence of record, which shows that his Achilles tendon condition is in no way related to service or a service-connected disability, is of greater probative value than the Veteran's unsupported lay assertions.  

As the Veteran served in Vietnam during the Vietnam era, he was as likely as not exposed to herbicide agents.  Notwithstanding this finding, tendonitis is a disease that is presumed to be associated with exposure to herbicide agents.  Thus, the criteria for presumptive service connection for tendonitis, on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e), are not applicable in this case.  There is no competent medical evidence that directly links an Achilles tendon condition to any presumed herbicide exposure in service.

Based on the foregoing, the probative and persuasive evidence does not show that any residuals of an Achilles tendon injury was caused or aggravated by service, and it is unrelated to a disease, injury, or event during service, or to a service-connected disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of an Achilles tendon injury is denied. 


REMAND

The Veteran seeks service connection for a disability manifested by breathing problems.  He claims service connection for this as due to exposure to dust or other airborne etiological agents while performing his primary duties in Vietnam driving a bulldozer.  

In an October 2009 statement, the Veteran reported that during service in Vietnam, he worked long hours running bulldozers at a rock quarry, resulting in inhaling a dangerous type of rock dust that caused his present breathing problems.  He stated that no respirators were offered or available for this very dusty environment and he was exposed to all types of dirt and dust material being loaded for road building.  Also as he served in Vietnam, exposure to Agent Orange is presumed and this theory of entitlement must also be addressed.

During the pendency of this appeal there are diagnoses regarding the lungs, which of course are organs of the respiratory system involved in breathing.  A November 2000 VA examination report contains a diagnosis of "radiologically with tiny calcified granuloma within the lateral portion of the left lower lung field, no active pulmonary disease.  That report also contains a diagnosis of positive PPD, converted with no prophylactic treatment.  A positive PPD test reflects positive test findings for tuberculosis, a disease for which the lungs are the major location of infection in humans.  See Dorland's Illustrated Medical Dictionary 1979 (32nd Ed. 2012). 

The Board last remanded this claim in September 2013 in order to arrange for a necessary examination to clarify findings from prior VA examinations in April 2010 and March 2012.   

The Veteran underwent VA examination in November 2013 for that purpose.  The report of that examination shows that the examiner reviewed the medical records on file with no physical examination of the Veteran.  On the basis of that review, the examiner opined that the claimed condition was most likely secondary to cigarette smoking; and that findings of respiratory impairment were not incurred in or otherwise the result of the Veteran's active service.  As a primary rationale for this opinion, the examiner stated that electronic medical records indicated that the Veteran is a smoker; and that he smoked two packs per day at the most; and that when seen in August 2010 the Veteran was smoking four cigarettes a day.  

The November 2013 VA examination report is inadequate for rating purposes because the primary rationale for the opinion was the premise that the Veteran was a current smoker who smoked two packs per day at the most and when seen in August 2010 he was smoking four cigarettes a day.  That premise is inconsistent with the overall evidence on file.  

The Board has been unable to locate any electronic medical records indicating that the Veteran is a current smoker.  Even assuming arguendo there is such a report on record, the prevailing weight of the evidence of record-including the Veteran's own statements for which he is competent and credible to report on this matter-shows that during treatment and examinations since the late 1990s the Veteran has consistently reported that he quit smoking decades before-sometime in the 1970s, and that he was not currently smoking.  

For examples, a July 1998 report of private examination associated with a Pennsylvania Bureau of Disability Determination, shows that the examining physician noted that the Veteran had a past history of nicotine abuse and used to smoke heavily, and that he quit smoking 20 years prior to that examination.  Also, the reports of an April 2010 and March 2012 VA examination reports shows that the Veteran reported he had had a history of smoking one pack a day of cigarettes for 10 to 15 years before quitting about 30 to 40 years ago.  

In a statement received from the Veteran in October 2013, he wrote that VA's finding that he has a current chronic history of cigarette smoking was totally incorrect.  He stated that he started smoking some after he joined the Army in 1969 and that he quit smoking altogether in 1975, and that during that period he was considered a light smoker-smoking less than one-half pack a day.  

The November 2013 VA examination report is also inadequate for rating purposes because the examiner did not provide a rationale for the opinion that the prior findings of respiratory ailment, to include the finding of tiny calcified granuloma within the lateral portion of the left lower lung field noted in November 2000, were not incurred in or otherwise the result of the Veteran's service.  

A new examination and opinion are required and the file should be updated with any recent and relevant medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any non-duplicative VA or private records of treatment for his respiratory system dated since November 2013.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any respiratory problems during or since service.  

3.  Then, schedule the Veteran for a VA respiratory system examination by an examiner who has not previously examined him.  The entire claim file, including any electronic files and a copy of this remand, must be reviewed by the examiner.  

For any currently-diagnosed respiratory disorder manifested by breathing problems, to include findings of tiny calcified granuloma within the lateral portion of the left lower lung field, or disorder associated with a positive PPD test, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service; or, is otherwise related to service, to include as a result of the Veteran's exposure to mineral dusts in his role as a bulldozer driver; or his presumed exposure to herbicides in service; or, is caused or aggravated by a service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


